Curia.

We cannot notice these supplemental witnesses of the defendant. The rule is, that where a motion by default is opened on excuse, it must be heard as to the party who took it, on the identical papers upon which it was moved;. and there is nothing to- take this case out of that rule. The mover cannot, as of course, avail himself of his advantage to .eke out the original ground of his motion, by: way of reply to the motion of his adversary who comes to open the rule. The motion must be heard as an original one. The former motion is denied, on the plaintiff paying the costs of the October term.
Buie accordingly.